                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:08-CR-16-D



UNITEDSTATESOFAMEIDCA                        )
                                             )
                 v.                          )                  ORDER
                                             )
QUINTIN DEANGELO REDDICK,                    )
                                             )
                           Defendant.        )


       On December 11, 2018, Quinton Deangelo Reddick ("Reddick") filed a motion to seal his

case. See [D.E. 48]. The court has carefully weighed the interests discussed in Reddick's motion

to seal and those interests favoring public access to judicial documents and records. See, e.g., Doe

v. Pub. Citizen, 749 F.3d 246, 265--{)9 (4th Cir. 2014). The motion to seal [D.E. 48] is DENIED.

       SO ORDERED. This _1_6 day of January 2019.
